IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas Flagg,                             :
                   Petitioner             :
                                          :   No. 641 M.D. 2011
             v.                           :
                                          :   Submitted: March 11, 2016
International Union, Security, Police,    :
Fire Professionals of America,            :
Local 506; International Union,           :
Security, Police, Fire Professionals of   :
America; Pennsylvania State System        :
of Higher Education; Cheyney              :
University of Pennsylvania, and           :
Frank Kelly,                              :
                    Respondents           :


BEFORE:      HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION BY
JUDGE McCULLOUGH                                         FILED: August 23, 2016


             Presently before this Court is the application of Frank Kelly (Kelly) for
summary relief, seeking to dismiss Counts III and IV of Thomas Flagg’s (Flagg)
second amended petition for review on the basis that they fail to state a cognizable
cause of action against him.


                            Facts and Procedural History
             The present matter arose from an alleged altercation that occurred
between Kelly and Flagg. At the time of the alleged altercation, Kelly and Flagg
were both sergeants in the Cheyney University (Cheyney) Campus Police Department
and belonged to the same “meet and discuss” unit, which consisted of first-level
supervisors of campus police and security officers employed at each of the fourteen
public universities that comprise the Pennsylvania State System of Higher Education
(PSSHE). Cheyney is a public university and one of the fourteen institutions of
PSSHE. (Second Amended Petition for Review at ¶¶2-5, 9.)
            At all relevant times, International Union, Security, Police, Fire
Professionals of America, Local 506 (Local 506) and International Union, Security,
Police, Fire Professionals of America (SPFPA) were certified by the Pennsylvania
Labor Relations Board (PLRB) as the exclusive bargaining agents of Kelly and
Flagg’s meet and discuss unit. A memorandum of understanding existed between
PSSHE, Local 506, and SPFPA that provided for a grievance and arbitration
procedure to resolve disputes regarding the imposition of discipline against unit
members. As the unit’s exclusive representatives, Local 506 and SPFPA were also
the exclusive representatives of individual first-level supervisors for resolving
disputes pursuant to the memorandum of understanding. (Second Amended Petition
for Review at ¶¶8, 10-11.)
            In 2005, Flagg filed unfair labor practices charges with the PLRB
against PSSHE and Cheyney, without the representation of Local 506 or SPFPA.
The PLRB dismissed Flagg’s charges on the grounds that he lacked standing to
prosecute the charges because he was an individual. According to Flagg, this event
caused him to fall into disfavor with the unions. (Second Amended Petition for
Review at ¶¶12-13.)
            In May 2007, Kelly filed a complaint against Flagg with Cheyney,
alleging that Flagg had compromised a criminal investigation Kelly was conducting
regarding on-campus thefts by revealing the name of a suspect to another university



                                        2
employee who was not involved in Kelly’s investigation.          On May 15, 2007,
Cheyney’s interim president issued a letter to Flagg terminating his employment.
(Second Amended Petition for Review at ¶¶16, 19.)
            Consequently, Local 506 and SPFPA filed a grievance regarding Flagg’s
termination and the matter proceeded to arbitration pursuant to the memorandum of
understanding.   On March 9, 2009, the arbitrator issued her award, sustaining the
grievance and finding that Flagg did not knowingly reveal to any university employee
the name of a suspect in Kelly’s investigation. However, she imposed a thirty-day
suspension, without pay, because she determined that Flagg had improperly
“speculated” or “gossiped” with a fellow employee over who should be a suspect of
the investigation. (Second Amended Petition for Review at ¶¶20-21, 24-25.)
            In September 2009, an argument occurred between Kelly and Flagg after
Kelly denied Flagg’s request to assist him in retrieving vehicles for the Campus
Police Department.        After the argument, Kelly filed a complaint with the
Pennsylvania State Police, accusing Flagg of assaulting him and, as a result, criminal
charges were filed against Flagg. On September 24, 2009, Flagg was placed on
administrative leave pending the outcome of the criminal charges. However, on
March 9, 2010, while the criminal charges were still pending, Flagg was terminated
from his position with the Campus Police Department. (Second Amended Petition
for Review at ¶¶35-40.)
            On March 25, 2010, Local 506 and SPFPA again filed a grievance with
Cheyney and PSSHE regarding Flagg’s termination. On November 8, 2010, Kelly
sent a letter to Lou Tartack, Local 506’s president, stating that Flagg had assaulted
him, was found guilty, and had been ordered to attend anger management classes and
refrain from contact with him. He also stated that rehiring Flagg would conflict with



                                          3
the court’s no-contact order and that “if SPFPA jeopardizes my safety, by effectively
reinstating Thomas Flagg, who assaulted me, was convicted and ordered to stay away
from me, I am prepared to bring a Class Action Lawsuit against SPFPA and Cheyney
University to ensure the safety of all.” (Second Amended Petition for Review,
Exhibit E.)        On September 3, 2011, Flagg received a letter from SPFPA’s
“International Arbitration Screening Committee,” advising him that it would be
withdrawing his grievance because it determined that his grievance lacked merit to
warrant arbitration.       (Second Amended Petition for Review at ¶¶65, 70-71, 73;
Exhibit D.)
                On November 14, 2011, Flagg filed a complaint in the Delaware County
Court of Common Pleas against Local 506 and SPFPA, seeking declaratory relief
requiring the unions to seek arbitration of Flagg’s 2010 termination and damages
against the unions for violating their duty of fair representation when they arbitrarily
and in bad faith failed to pursue arbitration of his grievance.1 PSSHE and Cheyney
were listed as additional defendants in Flagg’s complaint.
                On February 28, 2014, Flagg filed a motion for an order granting leave
to file an amended complaint, seeking to add new claims and new parties. PSSHE,
Cheyney, SPFPA, and Local 506 filed objections to the same. On April 14, 2014,
Flagg filed a praecipe to withdraw his motion and simultaneously filed a motion for
leave to file a second amended complaint. On April 15, 2014, a senior judge of this
Court issued an order giving the respondents until May 5, 2014 to file an answer to
Flagg’s motion. PSSHE filed objections to Counts I and II of the complaint, but did
not file objections to proposed Counts III and IV, which attempted to add Kelly as an


      1
          On February 17, 2012, the matter was transferred to this Court’s original jurisdiction.



                                                   4
additional respondent. SPFPA and Local 506 also filed objections to Counts I and IV
of the proposed complaint.
                On July 21, 2014, this Court issued an order denying Flagg’s request to
file Count I but granting Flagg leave to amend Counts II-IV and permitting him to
add Kelly as a respondent.
                On August 4, 2014, Flagg filed a second amended petition for review,2
which was served on Kelly via certified mail in August 2015. In his petition, Flagg
brought an action against SPFPA and Local 506, alleging a breach of the unions’ duty
of fair representation (Count II) when they failed to process his grievance through
arbitration pursuant to the memorandum of understanding.3 Flagg also brought a
section 19834 action against Kelly for allegedly violating his First Amendment rights
(Count III) and an action against Kelly, SPFPA, and Local 506 for tortious
interference with contractual relations (Count IV).
                On September 25, 2015, Kelly filed an application for summary relief
pursuant to Pennsylvania Rule of Appellate Procedure (Pa.R.A.P.) 1532(b), arguing
that Flagg’s section 1983 action must fail and Count III should be dismissed because:
Kelly is not a “person” for purposes of section 1983; the Eleventh Amendment to the
United States Constitution shields him from liability; Flagg failed to show the


       2
         In previous filings, Flagg had captioned his pleading as a complaint. However, pursuant to
Chapter 15 of the Pennsylvania Rules of Appellate Procedure, a petition for review is the proper
pleading by which to sue the state and its entities.

       3
         Flagg also named PSSHE and Cheyney as defendants to this action because he alleged they
conspired, colluded, and/or actively participated in the unions’ breach of their duty of fair
representation. (Second Amended Petition for Review ¶¶29, 76-79.)

       4
           42 U.S.C. §1983.




                                                5
deprivation of a constitutional right; and the action is barred by the statute of
limitations. Kelly also argued that he is statutorily immune from Flagg’s tortious
interference claim and, accordingly, Count IV should be dismissed.


                                      Discussion
            Pa.R.A.P. 1532(b) provides that “[a]t any time after the filing of a
petition for review in an appellate or original jurisdiction matter the court may on
application enter judgment if the right of the applicant thereto is clear.” Pa.R.A.P.
1532(b). “An application for summary relief is properly evaluated according to the
standards for summary judgment.” Myers v. Commonwealth, 128 A.3d 846, 849 (Pa.
Cmwlth. 2015). That is, in ruling on a motion for summary relief, the evidence must
be viewed in the light most favorable to the non-moving party and the court may
enter judgment only if: (1) there are no genuine issues of material fact; and (2) the
right to relief is clear as a matter of law. Northwestern Youth Services, Inc. v.
Department of Public Welfare, 1 A.3d 988, 990 n.1 (Pa. Cmwlth. 2010).


            Count III of Flagg’s Second Amended Petition for Review
            Section 1983 provides, in relevant part:

            Every person who, under color of any statute, ordinance,
            regulation, custom, or usage of any State or Territory or the
            District of Columbia, subjects, or causes to be subjected,
            any citizen of the United States or other person within the
            jurisdiction thereof to the deprivation of any rights,
            privileges, or immunities secured by the Constitution and
            laws, shall be liable to the party injured in an action at law .
            ...
42 U.S.C. §1983.




                                           6
             In determining whether a plaintiff has stated a cognizable cause of action
under section 1983, the inquiry must focus on whether two essential elements are
met: (1) whether the complained of conduct was committed by a person acting under
color of state law; and (2) whether the conduct deprived a person of rights, privileges,
or immunities secured by the Constitution or the laws of the United States. Palmer v.
Bartosh, 959 A.2d 508, 514 (Pa. Cmwlth. 2008).
             The United States Supreme Court has held that “neither a State nor its
officials acting in their official capacities are ‘persons’ under § 1983.”      Will v.
Michigan Department of State Police, 491 U.S. 58, 71 (1989); see also Wareham v.
Jeffes, 564 A.2d 1314, 1321-22 (Pa. Cmwlth. 1989). However, state officers may be
subject to section 1983 liability for damages in their personal capacities even when
the conduct in question relates to their official duties. Arizonans for Official English
v. Arizona, 520 U.S. 43, 69 n.24 (1997).


                            Personal v. Official Capacity
             Kelly argues that Flagg’s section 1983 claim must fail because Flagg
sued Kelly in his official capacity and, therefore, he is not a “person” for purposes of
section 1983 liability. Conversely, Flagg argues that there is a genuine issue of
material fact regarding whether Kelly was sued in his personal or official capacity,
which precludes entry of summary relief.
             “Personal-capacity suits seek to impose personal liability upon a
government official for actions he takes under color of state law.” Kentucky v.
Graham, 473 U.S. 159, 165 (1985). “Official-capacity suits, in contrast, ‘generally
represent only another way of pleading an action against an entity of which an officer
is an agent.’” Id. To determine whether the defendant has been sued in his individual



                                           7
or official capacity, the court must look to the complaint and the course of the
proceedings to determine whether the defendant has been sued in his individual or
official capacity. Colvin v. McDougall, 62 F.3d 1316, 1317 (11th Cir. 1995).
             In Colvin, the United States Court of Appeals for the Eleventh Circuit
determined that the individual defendant was sued in his official capacity because:
the caption listed the defendant as the “Sherriff of the Lee County;” each time the
individual was referenced in the complaint he was identified as the sheriff of the
county; and, most importantly, the plaintiff’s counsel stated on the record that the suit
was brought against the sheriff in his official capacity. Id. at 1317-18.
             Here, Kelly is listed in the caption of Flagg’s second amended petition
for review only as “Frank Kelly,” Kelly’s official position is not included. Moreover,
when Kelly is identified in Flagg’s complaint, he is predominately referred to as
“Defendant Kelly” and his official position is omitted.            Additionally, Flagg
specifically alleged that:

             Acting under color of State laws, regulations, and policies
             pertaining generally to supervision of police and pertaining
             specifically to the Campus Police of Cheyney University,
             Defendant Kelly misused his new position of Lieutenant to
             illegally and improperly coerce and influence SPFPA/Local
             506 to withdraw Plaintiff Flagg’s 2009 termination
             grievance and to withdraw Plaintiff’s request for arbitration
             of that grievance.
(Second Amended Petition for Review at ¶83.)
             Flagg’s second amended petition for review seeks to impose personal
liability upon Kelly for the alleged misuse of his position because of purported
animus toward Flagg; he is not seeking to impose liability against the entity as a
result of Kelly’s conduct.     Therefore, the second amended petition for review
suggests that Flagg sued Kelly in his personal capacity, not his official capacity.


                                            8
Accordingly, summary relief on these grounds is not appropriate because Kelly’s
right to relief as a matter of law is not clear.


                                  Eleventh Amendment
              Next, Kelly asserts that Flagg’s section 1983 claim must fail because the
Eleventh Amendment shields him from liability. In response, Flagg argues that the
Eleventh Amendment does not bar his suit because he sued Kelly in his personal
capacity.
              The Eleventh Amendment states that “[t]he Judicial power of the United
States shall not be construed to extend to any suit in law or equity, commenced or
prosecuted against one of the United States by Citizens of another State, or by
Citizens or Subjects of any Foreign State.” U.S. CONST. amend. XI. In other words,
the Eleventh Amendment bars federal lawsuits against states and their agencies
unless sovereign immunity has been expressly waived. United States v. Mitchell, 445
U.S. 535, 538 (1980).
              The doctrine of sovereign immunity also extends to a state official acting
in his or her official capacity because it “is not a suit against the official but rather is a
suit against the official’s office” and, therefore, is “no different from a suit against the
State itself.” Will, 491 U.S. at 71 (internal citations omitted). However, the Eleventh
Amendment does not bar a suit against a state official acting in his or her individual
or personal capacity. Hafer v. Melo, 502 U.S. 21, 31 (1991).
              As articulated above, Flagg’s second amended petition for review
suggests that he sued Kelly in his personal capacity and, therefore, the Eleventh
Amendment is not applicable. As such, Kelly’s right to relief is not clear and
summary relief on these grounds is improper.



                                              9
                         Deprivation of Constitutional Right
             Kelly also argues that Flagg has failed to state a cognizable cause of
action pursuant to section 1983 because he failed to allege that Kelly’s letter caused a
deprivation of Flagg’s constitutional right to participate in union activity.
             To establish personal liability for a defendant in a non-supervisory
capacity pursuant to section 1983, there must be a cause in fact between the conduct
complained of and the constitutional deprivation. Snell v. Tunnell, 920 F.2d 673, 701
(10th Cir. 1990).    The United States Court of Appeals for the Seventh Circuit
explained that:

             For liability under section 1983, direct participation is not
             necessary. Any official who “causes” a citizen to be
             deprived of her constitutional rights can also be held liable.
             The requisite causal connection is satisfied if the defendant
             set in motion a series of events that the defendant knew or
             reasonably should have known would cause others to
             deprive the plaintiff of her constitutional rights.
Connor v. Reinhard, 847 F.2d 384, 396-97 (7th Cir.), cert. denied, 488 U.S. 856
(1988).
             The First Amendment to the United States Constitution states that
“Congress shall make no law respecting an establishment of religion, or prohibiting
the free exercise thereof; or abridging the freedom of speech, or of the press; or the
right of the people peaceably to assemble, and to petition the Government for a
redress of grievances.” U.S. CONST. amend. I.
             Filing a grievance pursuant to a collective bargaining agreement is a
protected activity pursuant to the petition clause of the First Amendment for purposes
of a retaliation claim. Putaro v. Carlynton School District, 615 F. Supp. 2d 390, 395
(W.D. Pa. 2009). However, although a union may not arbitrarily ignore a meritorious

                                           10
grievance, an employee does not have an absolute right to have his or her grievance
taken to arbitration. Vaca v. Sipes, 386 U.S. 171, 191 (1967). The United States
Supreme Court has stated that:

             If the individual employee could compel arbitration of his
             grievance regardless of its merit, the settlement machinery
             provided by the contract would be substantially
             undermined, thus destroying the employer’s confidence in
             the union’s authority and returning the individual grievant
             to the vagaries of independent and unsystematic
             negotiation. Moreover, under such a rule, a significantly
             greater number of grievances would proceed to arbitration.
             This would greatly increase the cost of the grievance
             machinery and could so overburden the arbitration process
             as to prevent it from functioning successfully. . . . Nor do
             we see substantial danger to the interests of the individual
             employee if his statutory agent is given the contractual
             power honestly and in good faith to settle grievances short
             of arbitration.
Id. at 191-92.
             Grievance procedures are collectively bargained for and a union’s failure
to bring a grievance does not implicate an employee’s First Amendment right. See
also Township of Hellam v. Hellam Township Police Officers’ Association, 722 A.2d
740, 745 (Pa. Cmwlth. 1998) (stating that, absent a specific provision in the CBA, an
individual has no standing to request arbitration because, unless the CBA provides
otherwise, the individual employee is not a party to the CBA and, thus, cannot
enforce the rights granted under the same). The propriety of a union’s decision to
pursue or withdraw the grievance is within its bargained-for discretion and an
employee’s remedy in such cases is an action alleging the union breached its duty of




                                         11
fair representation.5 See Section 701 of the Public Employe Relations Act (PERA),
Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §1101.701 (stating that matters
subject to collective bargaining are “wages, hours and other terms and conditions of
employment, . . . .) (emphasis added); Section 702 of the PERA, 43 P.S. §1101.702
(“Public employers, however, shall be required to meet and discuss on policy matters
affecting wages, hours and terms and conditions of employment as well as the impact
thereon upon request by public employe representatives.”) (emphasis added).
Moreover, this Court finds it persuasive that, in the present matter, the right Flagg
seeks to enforce, arbitration, is purportedly provided for pursuant to the memorandum
of understanding, i.e., contractual, not in the Constitution. (Second Amended Petition
for Review at ¶84.)
               Accordingly, Flagg’s section 1983 claim must fail as a matter of law
because the constitutional right he alleged, the First Amendment right to participate
in union activities, is not implicated when a union fails to pursue a bargained-for
grievance procedure with the employer.6 See Spiker v. Allegheny County Board of

       5
          Flagg directs this Court’s attention to Moore v. Susquehanna Area Regional Airport
Authority, (M.D. Pa. No. Civ.A. 1:02-CV-0535, filed Sept. 30, 2005), and argues that this case
indicates that he has stated a cognizable section 1983 action because, in Moore, the court denied the
defendants’ renewed motion for judgment as a matter of law and held that there was sufficient
evidence for a jury to find that the plaintiff’s employment was terminated in retaliation for
engaging in union organizing activities. As articulated above, the filing of a grievance pursuant to a
collective bargaining agreement is a protected activity under the First Amendment for purposes of a
retaliation claim. However, Moore is readily distinguishable from the present matter because
Flagg has not alleged a retaliation claim. Rather, he has only alleged that his right to have his union
process his employment grievance through arbitration is protected by the First Amendment. A
union member does not have a First Amendment right to have a grievance processed through
arbitration. That is a matter reserved for the relevant collective bargaining agreement.

       6
          Based on this disposition, we need not address Kelly’s argument regarding whether
Flagg’s section 1983 claim was barred by the relevant statute of limitations.




                                                 12
Probation and Parole, 920 F. Supp. 2d 580, 593 (W.D. Pa. 2013) (stating that “[a]
plaintiff cannot prevail in an action brought under § 1983 without establishing an
underlying violation of a federal constitutional or statutory right.”).


               Count IV of Flagg’s Second Amended Petition for Review
               Finally, Kelly asserts that he is immune from Count IV of Flagg’s
second amended petition for review pursuant to section 2310 of the Pennsylvania
Consolidated Statutes (Act)7 because he was a state employee acting within the scope
of his duties. Conversely, Flagg argues that he has stated a cognizable claim because
Kelly’s conduct that gave rise to the instant action was not within the scope of his
duties as a lieutenant in the Campus Police Department.
               Section 2310 of the Act states, in pertinent part, that:

               Pursuant to section 11 of Article 1 of the Constitution of
               Pennsylvania, it is hereby declared to be the intent of the
               General Assembly that the Commonwealth, and its officials
               and employees acting within the scope of their duties, shall
               continue to enjoy sovereign immunity and official
               immunity and remain immune from suit except as the
               General Assembly shall specifically waive the immunity.
1 Pa.C.S. §2310 (emphasis added).
               Sovereign immunity may be overcome where the plaintiff can establish:
(1) a common law or statutory cause of action under which damages could be
recoverable if not for the immunity defense, and; (2) the alleged negligent act falls
within one of the nine specific exceptions provided in section 8522(b) of the Judicial



      7
          1 Pa.C.S. §2310.




                                             13
Code (Code), commonly referred to as the Political Subdivision Tort Claims Act.8
Kull v. Guisse, 81 A.3d 148, 157 (Pa. Cmwlth. 2013). Under Pennsylvania law,
sovereign immunity applies to negligent and intentional torts. Mitchell v. Luckenbill,
680 F. Supp. 2d 672, 682 (M.D. Pa. 2010). However, a Commonwealth employee
who is not acting within the scope of employment cannot claim sovereign immunity
as a defense. Schell v. Guth, 88 A.3d 1053, 1067 (Pa. Cmwlth. 2014).
              Under Pennsylvania law, an action falls within the scope of employment
if:   (1) it is the kind that the employee is employed to perform; (2) it occurs
substantially within the job’s authorized time and space limits, and; (3) it is motivated
at least in part by a desire to serve the employer. Mitchell, 680 F. Supp. 2d at 682
(internal citation omitted).
              Here, the action in question is Kelly’s November 8, 2010 letter to
Tartack, Local 506’s president, indicating that Flagg had assaulted him and that he is
prepared to bring a class action suit against the union and Cheyney to ensure others’
safety. When Kelly signed the letter, he included his position in Cheyney’s campus
police, i.e., lieutenant. However, it is unclear how attempting to regulate a union’s
choice of what grievances to pursue falls within the kind of action a lieutenant of a
campus police department is employed to perform. Certainly, this is not the activity
that intuitively comes to mind when considering a lieutenant’s duties in a campus
police department. Therefore, because it is not clear that Kelly was acting within his



       8
         Pursuant to section 8522(b) of the Code, the nine enumerated exceptions to immunity are:
vehicle liability; medical-professional liability; care, custody or control of personal property;
Commonwealth real estate, highways and sidewalks; potholes and other dangerous conditions; care,
custody or control of animals; liquor store sales; National Guard activities; and toxoids and
vaccines. 42 Pa.C.S. §8522(b).



                                               14
scope of employment as a lieutenant for the Cheyney campus police when he sent a
letter to Tartack, it is not clear that he is entitled to sovereign immunity.
               Accordingly, because Kelly’s right to relief is not clear, summary relief
for Count IV is inappropriate.9


                                           Conclusion
               Because Flagg has failed to identify a violation of a federal
constitutional right, his section 1983 claim must fail and summary relief is warranted
for Count III. However, contrary to Kelly’s assertion, it is not clear that he was
acting within the scope of his employment as a lieutenant in Cheyney’s campus
police when he sent a letter to the union president and, therefore, it is unclear whether
sovereign immunity applies. As such, summary relief for Count IV is denied.




                                                  ________________________________
                                                  PATRICIA A. McCULLOUGH, Judge




       9
        Flagg has since filed a motion for leave to file a third amended petition for review to “clear
up any ambiguity . . . in Petitioner Flagg’s Second Amended Petition for Review . . . .” (Motion for
Leave to File Third Amended Petition for Review at 2.) However, because the issues raised in
Flagg’s motion are essentially rendered moot by the resolution of Kelly’s instant application for
summary relief, his motion is denied.



                                                 15
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas Flagg,                             :
                   Petitioner             :
                                          :    No. 641 M.D. 2011
             v.                           :
                                          :
International Union, Security, Police,    :
Fire Professionals of American,           :
Local 506; International Union,           :
Security, Police, Fire Professionals of   :
America; Pennsylvania State System        :
of Higher Education; Cheyney              :
University of Pennsylvania, and           :
Frank Kelly,                              :
                    Respondents           :


                                      ORDER


             AND NOW, this 23rd day of 2016, Frank Kelly’s (Kelly) application
for summary relief is granted as to Count III of Thomas Flagg’s (Flagg) second
amended petition for review and Count III is hereby dismissed. However, Kelly’s
application for summary relief as to Count IV of Flagg’s petition is denied.
Therefore, Kelly is directed to file an answer to Flagg’s second amended petition
for review within thirty days of the date of this order. Further, Flagg’s motion for
leave to file a third amended petition for review is denied.



                                              ________________________________
                                              PATRICIA A. McCULLOUGH, Judge